Citation Nr: 0602208	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
post-operative residuals of removal of cartilage from the 
right knee.

2.  Entitlement to an increased rating for post-operative 
residuals of removal of cartilage from the right knee, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The decision below addresses the veteran's claim for an 
increased rating for post-operative residuals of removal of 
cartilage from the right knee, currently evaluated as 20 
percent disabling.  The claim for service connection for a 
left knee disability, to include as secondary to service-
connected post-operative residuals of removal of cartilage 
from the right knee is addressed in the remand that follows 
the Board's decision.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by subjective complaints of chronic pain and 
objective findings of flexion to 100 degrees and full 
extension; functional losses due to this disability do not 
equate to loss of flexion greater than 30 degrees or loss of 
extension beyond 5 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee post-operative residuals of removal of cartilage have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

In this instance, the Board finds that all notification and 
development action needed to render a decision as to the 
claim for an increased rating has been accomplished.

In this respect, through a September 2003 notice letter and a 
statement of the case (SOCs) in August 2003, the RO notified 
the veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
September 2003 notice letter requested the veteran to submit 
any medical evidence or treatment records.  Consequently, the 
Board finds that the veteran has been put on notice to submit 
any pertinent evidence that he may possess.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  As 
indicated above, the four content-of-notice requirements have 
been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the issues on appeal.  The 
veteran's service medical records have been obtained and 
associated with the claims file, as have private treatment 
records from David B. Fagan, M.D. and St. Anthony's Medical 
Center.  Additionally, in March 2003, the veteran underwent 
an examination in relation to his claim, at the VA Medical 
Center (VAMC) in St. Louis, Missouri, the report of which is 
of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of the veteran's claim for service connection for a 
right knee disability that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran filed the claim for an increased rating in 
September 2002.

The veteran's right knee disability is evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (for traumatic arthritis), which is rated as 
degenerative arthritis under Diagnostic Code 5003, which, in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5260 or 5261).  Under 
Diagnostic Code 5003, when the limitation of motion of the 
specified joint or joints involved is noncompensable (zero 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by finding 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
arthritis is rated as 20 percent disabling with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more major joint groups, with occasional incapacitating 
exacerbations; and 10 percent disabling with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 20 percent rating is warranted 
if flexion is limited to 30 degrees and a 30 percent rating 
is warranted if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted if limitation of extension of the leg is limited to 
5 degrees, a 10 percent rating is warranted if extension is 
limited to 10 degrees, a 20 percent rating is warranted if 
extension is limited to 15 degrees, a 30 percent rating is 
warranted if extension is limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.

When evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this case, flexion of the right knee on VA and private 
examination was to 100 degrees.  This would not warrant even 
a noncompensable rating under Diagnostic Code 5260.  With 
respect to extension of the right knee, during a September 
2002 private examination, the examiner noted the veteran 
lacked the last few degrees of extension.  A VA examination 
in March 2003 reflects full extension of the veteran's right 
knee.  Thus, the Board does not find that the medical 
evidence reflects a consistent showing of limitation of right 
knee extension that would warrant even a noncompensable 
rating under Diagnostic Code 5261.  See also VAOPGCPREC 
9-2004 (September 17, 2004) (holding that separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability based on limitation of motion of the 
same joint).

Furthermore, as noted above, under Diagnostic Code 5003, when 
the limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Code based on limitation of motion, a rating of 10 percent is 
for application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.45.  Here, 
the disability only involves one major joint, which is the 
right knee.  In such a situation no more than a 10 percent 
rating would be assignable under Diagnostic Code 5003.

The Board also notes that, even with consideration of 
functional loss due to pain, and other factors under 
38 C.F.R. §§  4.40 and 4.45, no more than the current 20 
percent rating is assignable.  The veteran has complained of 
pain with activity, particularly while walking down steps and 
working for prolonged periods, as well as in cold and wet 
weather.  During the March 2003 VA examination, flexion of 
the veteran's right knee was reported as limited to 100 
degrees and extension was to zero degrees or full.  See 
38 C.F.R. § 4.71, Plate II.  X-ray findings evidenced a mild 
to moderate degree of osteoarthritis, particularly at the 
medial compartment.  The examiner noted that the veteran had 
no change in range of motion with repeated flexions and no 
complaints of fatigue.  Thus, there is no clinical evidence 
to suggest that, even with flare-ups of pain during activity 
or cold or wet weather (as alleged), the veteran's pain is so 
disabling as to approximate the level of impairment required 
for assignment of more than the current 20 percent rating 
based on limitation of flexion or any additional compensable 
rating for limitation of extension.

The representative of the veteran contends that the right 
knee disability should be separately rated under arthritis, 
limitation of flexion, and instability, and not under a 
hyphenated code, such as 5010-5260.  The hyphenated code 
indicates that the veteran's arthritis is rated on the basis 
of limitation of motion as required by Diagnostic Code 5003.  
Additionally, the veteran is not shown to experience any 
instability ratable separate from the limitation of motion.  
See VAOPGCPREC 23-97 (July 1, 1997).  In fact, testing for 
instability at the March 2003 VA examination revealed 
negative results.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
that there is no showing that the veteran's right knee 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the August 2003 SOC).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 20 
percent rating currently assigned for right knee post-
operative residuals of removal of cartilage is proper, and 
that the criteria for a higher evaluation have not been met.


ORDER

Entitlement to a rating greater than 20 percent for right 
knee post-operative residuals of removal of cartilage is 
denied.


REMAND

The Board notes initially that the RO has considered the 
veteran's claim for service connection for a left knee 
disability, as directly related to service, and as secondary 
to the veteran's service-connected right knee disability.  
The Board will likewise consider these theories of 
entitlement.  The Board finds that clarification of the 
evidence is required to resolve the veteran's claim for 
service connection for a left knee disability.

Service connection may be established on a direct basis for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO, in denying the veteran's claim for service connection 
for a left knee disability as secondary to his service-
connected right knee disability, relied primarily on the VA 
examination report of March 2003.  Upon examining the 
veteran's knees and his medical history, the examiner opined 
as follows:

The left knee pain is not at least as likely as 
not secondary to the right knee giving out.  Per 
the patients history the left knee 'gave out' 
after he was working on his tile floor and he had 
been on his knees, and standing and sqwatting 
[sic] many times during that day.  And then he 
fell.  He did not give the history that the right 
knee gave out and he fell hitting his left knee.

A private examiner, David B. Fagan, M.D., in October 2002, 
addressed the issue of aggravation of the left knee 
disability and opined as follows:

I do believe that if he is walking abnormally 
because of his right knee with the degenerative 
changes he has in his right knee, there is a 
chance he could irritate his left knee.  Whether 
that would be bad enough to cause him to have 
torn a meniscus as he has not had an MRI scan or 
have a loose body from some degenerative changes, 
I cannot say that for certain but it definitely 
could put more strain on his left knee if his 
right knee is not functioning normally for him.

The RO found Dr. Fagan's opinion to be too speculative as to 
secondary service connection.

The Board finds that the issue of aggravation needs to be 
clarified.  Although the VA examiner provided a negative 
opinion as to the right knee disability directly causing the 
left knee disability, the examiner failed to address whether 
the left knee disability was aggravated by the right knee 
disability.  Both aspects of secondary service connection 
must be taken into consideration.  See Allen, 7 Vet. App. at 
448.  Even though Dr. Fagan's opinion was not conclusive as 
to the aggravation issue, the Board finds that it provides 
enough evidence in order to request another medical opinion 
on the matter.

Under these circumstances, the veteran's claims file should 
be made available to the VA physician that rendered the March 
2003 opinion for a supplemental opinion that clarifies the 
prior opinion, and provides a complete rationale for any 
conclusion reached regarding the veteran's left knee 
disability.  The Board finds that such an opinion is needed 
to ensure that all due process requirements are met.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The Board also 
emphasizes that the RO should arrange for the veteran to 
undergo a medical examination if the prior VA physician is 
unavailable or such examination is needed to answer the 
question posed to the VA physician.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the veteran's 
claims file to the St. Louis VAMC 
physician who examined the veteran in 
March 2003, and who provided an 
opinion/statement as to etiology of the 
veteran's left knee disability.  

The VA physician should review the 
veteran's claims file, and provide an 
opinion that clarifies the medical 
probabilities that the left knee 
disability is worsened by the right knee 
disability.  The physician must provide 
the complete rationale for the 
conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  

(The RO should arrange for the veteran to 
undergo another medical examination only 
if the above-noted St. Louis VAMC 
physician is unavailable or such 
examination is needed to answer the 
question posed above.)

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


